Citation Nr: 1413117	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for anxiety disorder.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to June 1970.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for anxiety disorder and assigned a 50 percent rating, effective in July 2003.  The Veteran appealed for a higher rating.  

In decisions in December 2007, July 2010, and January 2012, the Board denied a higher rating for the anxiety disorder, and in the last decision also denied a TDIU.  In the intervening years, the Board remanded the case to the RO in January 2009 regarding both issues and in July 2010 regarding the TDIU issue.  

The Veteran appealed the Board's decisions to the United States Court of Appeals for Veterans Claims (Court).  In July 2008 and April 2011, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decisions in December 2007 and July 2010, respectively, and remand the case to the Board.  The Court in July 2008 and April 2011 granted the Joint Motions.  As to the January 2012 Board decision, the Court in a July 2013 Memorandum Decision vacated the decision and remanded the case to the Board for additional proceedings consistent with the Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In its Memorandum Decision, the Court in July 2013 concluded that the Board's denial of a rating higher than 50 percent for the Veteran's anxiety disorder was not supported by an adequate statement of reasons or bases, and suggested a procedure for dealing with complex mental health cases that would offer the best chance for the Board to produce a decision that would withstand judicial scrutiny.  The Court stressed that it was the Veteran's symptomatology that drives the analysis.  As to the TDIU issue, the Court found that eligibility for a TDIU under 38 C.F.R. § 4.16(a) was inextricably intertwined with the claim for a higher rating for anxiety disorder and was therefore deferred pending adjudication of the anxiety disorder claim.  Further, because there was no guarantee that the Board would award the Veteran a TDIU under 38 C.F.R. § 4.16(a) on remand, the Court addressed the issue of a TDIU under 38 C.F.R. § 4.16(b).  To that end, it found that an unfavorable March 2010 VA examination addendum opinion on the matter was inadequate, and that the Board's reliance upon the opinion (as well as on a decision issued by the director of Compensation and Pension Service in September 2010, denying a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), which itself is supported by the March 2010 addendum opinion) therefore resulted in an inadequate statement of reasons or bases to support its denial of a TDIU.  

The Board is cognizant that the issues have been in appellant status for a prolonged period of time.  As much as it is desired that the issues be decided finally, the Board cannot ignore the fact that the most recent outpatient records of the Veteran's treatment for anxiety disorder are dated in October 2006, and the most recent VA examination to determine his current impairment from anxiety disorder, to include whether it alone results in unemployability, is dated in March 2009 with an addendum opinion dated in March 2010, which was deemed inadequate by the Court.  Given the foregoing, the Board finds that the record should be augmented by updated outpatient records and a new examination that would also provide an opinion concerning unemployability.  While the Veteran has not specifically indicated that his condition has worsened since the last VA examination was conducted five years ago, a preliminary review of the file appears to indicate that his disorder has progressively worsened during the period of the appeal.  Thus, the Board finds that there is a need to verify the current severity of the Veteran's anxiety disorder, and further evidentiary development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims file updated VA records of the Veteran's evaluation and treatment for anxiety disorder dated since October 2006.  

2.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the current level of impairment from the service-connected anxiety disorder.  The examiner should also furnish an opinion as to whether the Veteran's anxiety disorder, in and of itself, precludes "substantially gainful" employment.  The claims folder must be forwarded to the examiner for review.  

In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service-connected anxiety disorder, and (b) indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected anxiety disorder results in his unemployability. 

In furnishing an opinion, the examiner should consider, and comment upon as necessary, the following evidence. Statements and testimony of the Veteran are to the effect that he is unable to maintain gainful employment as a result of his anxiety disorder (he indicated that he worked for his uncle but did not receive a regular paycheck and was forced to stop working after a workplace altercation).  His VA mental health outpatient records show he received frequent treatment for such symptoms as persistent near-daily panic attacks, irritability, and social withdrawal/isolation.  VA examination reports in December 2004, August 2006, and March 2009 reflect GAF scores of 53, 45, and 45, respectively.  

The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A complete rationale for all opinions must be provided.

3.  After the development has been completed, adjudicate the claims.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


